
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.15


YEAR 2000 UNIONBANCAL CORPORATION
MANAGEMENT STOCK PLAN

2008 PERFORMANCE SHARE PLAN
STOCK UNIT DEFERRAL ELECTIONS

TERMS AND CONDITIONS


The Executive Compensation and Benefits Committee (the "Committee") of the Board
of Directors (the "Board") of UnionBanCal Corporation (the "Company"), pursuant
to its authority under the Year 2000 UnionBanCal Corporation Management Stock
Plan (the "Management Stock Plan"), has approved the following terms and
conditions applicable to 2008 Performance Share Plan stock unit deferral
elections (these "Terms and Conditions"). These Terms and Conditions shall apply
to elections to defer the delivery of shares of common stock of the Company
("Stock") payable to Participants for Earned Awards under the Company's
Performance Share Plan and the applicable Performance Share Agreement between
the Company and the Participant made as of January 1, 2008. Capitalized terms
used but not otherwise defined herein shall have the meanings attributed thereto
in the applicable Performance Share Agreement, the provisions of which are
incorporated herein by reference.

1.Deferral Elections.    A Participant in the Company's Performance Share Plan
who has received a grant of Performance Shares for the Performance Cycle
extending from January 1, 2008 through December 31, 2010, may irrevocably elect
to defer delivery of all or a portion of the shares of Stock payable for his or
her Earned Award by making an election on or before December 31, 2007 in
accordance with procedures established by the Committee. All elections shall be
in writing in the form of the Stock Unit Deferral Election attached hereto or
such other form as provided by the Committee (the "Deferral Election"). To be
effective, the Deferral Election must be received by the Company's Human
Resources Department on or before December 31, 2007, and must be signed and
dated by the Participant and the Company's Director of Human Resources or his or
her designee. The Deferral Election shall specify the percentage of Earned Award
subject to deferral in 5% increments up to a maximum of 100%, and shall specify
the time and method of distribution of deferred amounts pursuant to Section 6
below. The Deferral Election shall incorporate these Terms and Conditions by
reference.

2.Stock Units; Stock Unit Accounts.

(a)Stock Units.    If a Participant elects to defer a portion of his or her
Earned Award, the Company shall, as of the date on which such Earned Award
otherwise would have been paid, credit to a memorandum account in the name of
the Participant (the "Stock Unit Account") a number of Stock Units equal to the
number of shares of Stock otherwise payable to the Participant for the Earned
Award under the Management Stock Plan. Each Stock Unit shall represent the right
to receive a share of Stock subject to the terms and conditions set forth in
these Terms and Conditions.

(b)Statements.    The Company shall submit to each Participant, within one
hundred twenty (120) days after the close of each calendar year, a statement in
such form as the Committee or its delegate deems desirable setting forth the
balance of each Participant's Stock Unit Account.

3.Vesting of Stock Units.    Stock Units credited to a Participant's Stock Unit
Account with respect to deferred Earned Awards shall be fully vested at all
times. Stock Units representing dividend equivalents credited pursuant to
Section 5 below shall also be fully vested at all times.

4.Limitations on Rights Associated with Stock Units.    The Stock Units credited
to a Participant's Stock Unit Account shall be used solely as a device for the
determination of the number of shares

1

--------------------------------------------------------------------------------



of Stock to be distributed eventually to the Participant pursuant to the
Performance Share Agreement and the Management Stock Plan. The Stock Units shall
not be treated as property or as a trust fund of any kind. No Participant shall
be entitled to any voting or other stockholder rights with respect to Stock
Units granted or credited under the Plan. The number of Stock Units credited
(and the Stock to which the Participant is entitled upon distribution under the
Management Stock Plan) shall be subject to adjustment in accordance with
Section 7 hereof and Section 3(b) of the Management Stock Plan. The Deferral
Election and these Terms and Conditions shall create only a contractual
obligation on the part of the Company as to such amounts and shall not be
construed as creating a trust. The Management Stock Plan, in and of itself, has
no assets. A Participant shall have only the rights of a general unsecured
creditor of the Company with respect to amounts credited and rights no greater
than the right to receive the Stock as a general unsecured creditor.

5.Dividend Equivalent Credits to Stock Unit Accounts.    As of each date on
which dividends are paid with respect to the Stock, a Participant's Stock Unit
Account shall be credited with additional Stock Units in an amount equal to
(i) the amount of the dividends paid on that number of shares of Stock equal to
the aggregate number of Stock Units allocated to the Participant's Stock Unit
Account as of that date divided by (ii) the Fair Market Value (as defined in the
Management Stock Plan) of a share of Stock as of such date.

6.Time and Method of Distribution of Stock.

(a)Time of Distribution.    The Deferral Election shall specify the date as of
which the distribution shall be made or commence (the "Payment Date"), which
shall be either:

(1)Participant's termination of employment for any reason with the Company and
its Subsidiaries, or

(2)A date certain subsequent to 2010.

A Participant may not change the election of a Payment Date unless otherwise
permitted by the Committee in accordance with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the "Code"), pursuant to
Section 6(c) below.

(b)Method of Distribution.    The Deferral Election shall specify the method in
which the distribution of Stock shall be made, as elected by the Participant,
which shall be either:

(1)in a single distribution on the Payment Date or as soon as the Company
determines is administratively feasible (but not more than 90 days) thereafter,

(2)in four substantially equal annual installments, commencing on the Payment
Date or as soon as the Company determines is administratively feasible (but not
more than 90 days) thereafter, or

(3)in ten substantially equal annual installments, commencing on the Payment
Date or as soon as the Company determines is administratively feasible (but not
more than 90 days) thereafter.

A Participant may not change the method of any distribution election unless
otherwise permitted by the Committee in accordance with the requirements of
Section 409A of the Code, pursuant to Section 6(c) below.

2

--------------------------------------------------------------------------------



(c)Subsequent Elections.    In accordance with such procedures as it may
promulgate from time to time, the Committee may permit a Participant to elect to
delay the Payment Date or change the method of distribution subject to the
following requirements:

(1)The new election may not take effect until at least twelve (12) months after
the date on which the new election is made;

(2)If the payment is not on account of death or disability within the meaning of
Section 22(e)(3) of the Code, the new election must provide for the deferral of
the payment for a period of not less than five (5) years from the date such
payment would otherwise have been made (or in the case of installment payments,
five (5) years from the date the first amount was scheduled to be paid); and

(3)If the new election relates to a payment otherwise due at a specified time or
pursuant to a fixed schedule, the new election must be made at least twelve
(12) months prior to the date the payment was scheduled to be paid (or in the
case of installment payments, twelve (12) months prior to the date the first
amount was scheduled to be paid).

(d)Effect of Death, Disability or Change in Control.    Notwithstanding
Sections 6(a) or (b) hereof, if the Participant dies or becomes disabled within
the meaning of Section 22(e)(3) of the Code, or if the Company is subject to a
Change in Control (as defined below), the Stock Units then credited to
Participant's Stock Unit Account shall be settled by means of a distribution of
shares of Stock in a lump sum as soon as the Company determines is
administratively practicable (but not more than 90 days) thereafter.
Notwithstanding the foregoing, the settlement of Participant's Stock Unit
Account shall not be accelerated upon a Change in Control unless the Change in
Control satisfies the applicable requirements for a distribution in compliance
with Section 409A(a)(2) of the Code.

(e)Change in Control.    For purposes of these Terms and Conditions, a "Change
in Control" of the Company shall be deemed to have occurred upon the happening
of any of the following events: consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets or stock of the Company or the acquisition of the assets or stock of
another entity ("Business Combination"); excluding, however, such a Business
Combination pursuant to which (a) a Permitted Holder will beneficially own,
directly or indirectly, 30% or more of, respectively, the outstanding shares of
common stock, and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors (together,
the "Company Stock"), as the case may be, of the corporation resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company's assets either directly or through one or more subsidiaries), and
(b) no individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended, has a greater
beneficial interest, directly or indirectly, in the Company Stock than a
Permitted Holder. For purposes of this definition, "Permitted Holder" shall mean
(i) The Bank of Tokyo-Mitsubishi UFJ, Ltd. or any successor thereto ("BTMU"),
(ii) an employee benefit plan of BTMU or (iii) a corporation controlled by BTMU.

(f)Form of Distribution.    Stock Units may be settled only in whole shares of
Stock. Fractional shares shall be settled in cash.

(g)Section 409A.    These Terms and Conditions and the Deferral Election are
intended to comply with the requirements of Section 409A of the Code and shall
be interpreted in accordance therewith. No distribution otherwise required to be
made to a Participant under the Deferral Election and these Terms and Conditions
in connection with the Participant's

3

--------------------------------------------------------------------------------



termination of employment shall be made before the earlier of (i) the expiration
of the six (6)-month period measured from the date of the Participant's
"separation from service" (as such term is defined in Treasury Regulations
issued under Section 409A of the Code) or (ii) the date of the Participant's
death, if the Company in good faith determines that the Participant is a
"specified employee" within the meaning of that term under Code Section 409A and
that such delayed payment is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2). Any payment delayed pursuant to this
Section 6(g) shall be made in full upon the expiration of the applicable Code
Section 409A(a)(2) deferral period or such later date as would otherwise have
been required under the Deferral Election and these Terms and Conditions. In
addition, the provisions of the Deferral Election and these Terms and Conditions
which require a payment subject to Section 409A upon a termination of employment
shall be interpreted to require that the Participant have a "separation from
service" (as such term is defined in Treasury Regulations issued under Code
Section 409A).

The acceleration of the time or schedule of any payment prior to the date or
dates otherwise provided herein is prohibited except as permitted under
Section 409A of the Code. To the extent permitted under Section 409A of the
Code, the Committee may, in its discretion, accelerate payment under the
following circumstances:

(1)Divestiture.    Payment may be accelerated to the extent necessary for any
Federal officer or employee in the executive branch to comply with any ethics
agreement with the Federal government, or to the extent reasonably necessary to
avoid the violation of an applicable Federal, state, local or foreign ethics law
or conflicts of interest law.

(2)Income Inclusion Under Code Section 409A.    If the deferral fails to meet
the requirements of Section 409A of the Code and applicable regulations
thereunder, a payment may be made to the Participant in the amount required to
be included in income as a result of the failure to comply with such
requirements.

(3)Other.    Payment may be accelerated under such other circumstances permitted
under applicable guidance under Section 409A of the Code.


To the extent permitted under Section 409A of the Code, the Committee may, in
its discretion, delay payment beyond the date otherwise provided herein in the
event the Committee reasonably anticipates that the payment will violate federal
securities laws or other applicable law, until the earliest date at which the
Committee reasonably anticipates that making the payment will not cause a
violation of federal securities laws or other applicable law, and under such
other circumstances permitted under applicable guidance under Section 409A of
the Code.

7.Adjustments in Case of Corporate Transactions.    If there should be any
change in the Company's Stock through merger, consolidation, reorganization,
recapitalization, reincorporation, stock split, stock dividend (in excess of
2 percent) or other change in the corporate structure of the Company, the Board
of Directors and the Committee shall make appropriate adjustments in order to
preserve but not to duplicate or otherwise increase the benefit to the
Participants (taking into account any dividend equivalents credited pursuant to
Section 5), including adjustments in the number of Stock Units credited to
Participant's Stock Unit Account. Any adjustment made pursuant to this Section 7
as a consequence of a change in the corporate structure of the Company shall not
entitle a Participant to receive a number of shares of Stock of the Company or
shares of stock of any successor company greater than the number of shares the
Participant would receive if, prior to such change, the Participant had actually
held a number of shares of Stock equal to the number of Stock Units then
credited to his or her Stock Unit Account.

4

--------------------------------------------------------------------------------



8.Company's Right to Withhold.    No stock certificates will be issued to the
Participant unless the Participant has made arrangements acceptable to the
Company to pay any withholding taxes that may be due in connection with the
Stock Units, whether at the time of deferral, settlement or otherwise. By
signing the Deferral Election, the Participant authorizes the Company, or the
Subsidiary that employs the Participant, to satisfy all withholding obligations
of the Company or the Subsidiary from the Participant's wages or other cash
compensation payable to the Participant by the Company or the Subsidiary. The
Company may also satisfy any tax withholding obligation arising upon
distribution of a Participant's Stock Unit Account by reducing the number of
shares of Stock otherwise deliverable to the Participant. The appropriate number
of shares required to satisfy any such tax withholding obligation will be based
on the Fair Market Value (as defined in the Management Stock Plan) of a share of
Stock on the business day prior to the date of distribution.

9.Employee Rights.    The Deferral Election and these Terms and Conditions do
not create a contract of employment and do not imply or confer any other
employment rights.

10.Beneficiaries.

(a)Beneficiary Designation.    Upon forms provided by and subject to conditions
imposed by the Committee, a Participant may designate in writing the Beneficiary
or Beneficiaries (as defined below) whom such Participant desires to receive any
amounts payable under the Deferral Election after his or her death. A
Beneficiary designation must be signed and dated by the Participant and
delivered to the Committee to become effective. The Company and the Committee
may rely on the Participant's designation of a Beneficiary or Beneficiaries last
filed in accordance with the Committee's procedures.

(b)Definition of Beneficiary.    A Participant's "Beneficiary" or
"Beneficiaries" shall be the person(s) designated in writing by the Participant
to receive his or her benefits under the Deferral Election if the Participant
dies before receiving all of his or her benefits. In the absence of a valid or
effective Beneficiary designation, the Participant's surviving spouse shall be
the Beneficiary or if there is none, the Beneficiary shall be the Participant's
estate.

11.Mandatory Arbitration.    Claims for benefits under the Deferral Election or
these Terms and Conditions shall first be brought in accordance with the claims
procedures set forth in Article X of the Union Bank of California Retirement
Plan, which is incorporated herein by reference. After exhaustion of such claims
procedures, any dispute arising out of or relating to the Deferral Election or
these Terms and Conditions, including their meaning or interpretation, shall be
resolved solely by arbitration before an arbitrator selected in accordance with
the rules of the American Arbitration Association. The location for the
arbitration shall be in San Francisco, Los Angeles or San Diego as selected by
the Company in good faith. Judgment on the award rendered may be entered in any
court having jurisdiction. The party the arbitrator determines is the prevailing
party shall be entitled to have the other party pay the expenses of the
prevailing party, and in this regard the arbitrator shall have the power to
award recovery to such prevailing party of all costs and fees (including
attorneys fees and a reasonable allocation for the costs of the Company's
in-house counsel), administrative fees, arbitrator's fees and court costs, all
as determined by the arbitrator. Absent such award of the arbitrator, each party
shall pay an equal share of the arbitrator's fees. All statutes of limitation
which would otherwise be applicable shall apply to any arbitration proceeding
under this Section 11. The provisions of this Section 11 are intended by
Participant and the Company to be exclusive for all purposes and applicable to
any and all disputes arising out of or relating to the Terms and Conditions and
the Deferral Election. The arbitrator who hears and decides any dispute shall
have jurisdiction and authority only to award compensatory damages to make whole
a person or entity sustaining foreseeable economic damages, and shall not have
jurisdiction and authority to make any other award of any type,

5

--------------------------------------------------------------------------------



including without limitation, punitive damages, unforeseeable economic damages,
damages for pain, suffering or emotional distress, or any other kind or form of
damages. The remedy, if any, awarded by the arbitrator shall be the sole and
exclusive remedy for any dispute which is subject to arbitration under this
Section 11.

12.Other Provisions.

(a)Administration.    The Committee shall have the sole authority, in its
discretion, to adopt, amend and rescind such rules and regulations as it deems
advisable in the administration of the Deferral Elections, to construe and
interpret these Terms and Conditions, the rules and regulations, and the
Deferral Election, and to make all other determinations and interpretations with
respect to the Deferral Elections. All decisions, determinations and
interpretations of the Committee shall be final, binding and conclusive on all
persons. The Committee may delegate its responsibilities as it sees fit.

(b)Notices.    Any notices to be given under these Terms and Conditions or a
Deferral Election shall be in writing and addressed to the Company at its
principal executive office, to the attention of the head of Company's Human
Resources Corporate Benefits Department and to the Participant at the address
given beneath the Participant's signature on the Deferral Election or to his or
her last address of record in the records of the Company.

(c)Amendments.    The Committee shall have the right to amend these Terms and
Conditions in whole or in part from time to time; provided, however, that no
such amendment shall adversely affect the amount of outstanding Stock Units
credited to a Participant's Stock Unit Account prior to the effective date of
such amendment without the Participant's written consent.

(d)Governing Law; Attorneys' Fees; Severability.    The validity of the
Management Stock Plan, these Terms and Conditions, the Deferral Election and any
provisions thereof, shall be construed, administered, and governed in all
respects under and by the laws of the State of California to the extent not
preempted by the federal laws of the United States of America. In the event of
any arbitration proceedings, actions at law or suits in equity in relation to
the Management Stock Plan, these Terms and Conditions or the Deferral Election,
the prevailing party in such proceeding, action or suit shall receive from the
losing party its attorneys' fees and all other costs and expenses of such
proceeding, action or suit. If any provisions of the Management Stock Plan,
these Terms and Conditions or the Deferral Election shall be held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
thereof shall continue to be fully effective.

(e)Compliance with Laws.    The Management Stock Plan, these Terms and
Conditions, the Deferral Election and the offer, issuance, and delivery of
shares of Stock through the deferral of compensation under the Management Stock
Plan and these Terms and Conditions are subject to compliance with all
applicable federal and state laws, rules, and regulations (including but not
limited to state and federal securities law) and to such approvals by any
listing, agency, or regulatory or governmental authority as may, in the opinion
of counsel for the Company, be necessary or advisable in connection therewith.
Any securities delivered under the Management Stock Plan and these Terms and
Conditions shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all applicable securities laws and other legal
requirements.

(f)Restrictions on Transfer.    Neither the Stock Units, nor any interest
therein, nor amount payable or Stock deliverable in respect thereof, may be
sold, assigned, transferred, pledged, or

6

--------------------------------------------------------------------------------



otherwise disposed of, alienated, or encumbered, either voluntarily or
involuntarily, other than by will or the laws of descent and distribution, and
in the event thereof, the Committee at its election may terminate the Stock
Units. Stock issued upon settlement of a Stock Unit Account shall be subject to
such restrictions on transfer as may be necessary or advisable, in the opinion
of legal counsel to the Company, to assure compliance with applicable securities
laws.

(g)Successors.    These Terms and Conditions shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns. Where the context permits,
"Participant" as used in these Terms and Conditions shall include Participant's
executor, administrator, trustee or other legal representative or the person or
persons to whom Participant's rights pass by will or the applicable laws of
descent and distribution. Nothing contained in the Management Stock Plan, these
Terms and Conditions or the Deferral Election shall be interpreted as imposing
any liability on the Company or the Committee in favor of any Participant or
transferee of Stock Units with respect to any loss, cost or expense which such
Participant or transferee may incur in connection with, or arising out of any
transaction involving any Stock Units granted hereunder.

(h)Integration.    By signing the Deferral Election, the Participant agrees that
the terms of the Management Stock Plan, these Terms and Conditions and the
Deferral Election are intended by the Company and Participant to be the final
expression of their contract with respect to the Stock Units and other amounts
received hereunder and may not be contradicted by evidence of any prior or
contemporaneous agreement, and shall constitute the complete and exclusive
statement of their terms, and that no extrinsic evidence whatsoever may be
introduced in any arbitration, judicial, administrative or other legal
proceeding involving the Management Stock Plan, these Terms and Conditions and
the Deferral Election Plan. Accordingly, the Management Stock Plan, these Terms
and Conditions and the Deferral Election contain the entire understanding
between the parties and supersede all prior oral, written and implied
agreements, understandings, commitments and practices among the parties. In the
event of any conflict among the provisions of the Management Stock Plan, these
Terms and Conditions and the Deferral Election, the Management Stock Plan shall
prevail.

(i)Waivers.    Any failure to enforce any provisions of the Management Stock
Plan, these Terms and Conditions or the Deferral Election by the Company or the
Participant shall not be deemed a waiver of that provision, nor shall any waiver
or relinquishment of any right or power at any one time or times be deemed a
waiver or relinquishment of that right or power for all or any other times.

7

--------------------------------------------------------------------------------




YEAR 2000 UNIONBANCAL CORPORATION
MANAGEMENT STOCK PLAN

2008 PERFORMANCE SHARE PLAN
STOCK UNIT DEFERRAL ELECTION


Election to Defer Performance Share Payment

I hereby elect to defer receipt of             % (in 5% increments from 5% to
100%) of any Earned Awards to which I may become entitled under my Performance
Share Agreement with UnionBanCal Corporation (the "Company") made as of
January 1, 2008, pursuant to the attached Terms and Conditions, which (including
the definition of terms) are incorporated herein by reference. I understand that
this election is irrevocable.

Payment Date

I elect to have all amounts credited to my Stock Unit Account paid upon (or
commencing upon) the following Payment Date:

o termination of my employment with the Company and its Subsidiaries, or

o                                       (must be a date certain following 2010).

I understand that this election is irrevocable, but that the Terms and
Conditions provide for accelerated or delayed payment and subsequent deferral
elections in certain circumstances.

Method of Payment

I elect to have all amounts credited to my Stock Unit Account paid as follows:

o in a single distribution on the Payment Date, or as soon as the Company
determines is administratively feasible (but not more than 90 days) thereafter,

o in four substantially equal annual installments commencing on the Payment
Date, or as soon as the Company determines is administratively feasible (but not
more than 90 days) thereafter, or

o in ten substantially equal annual installments commencing on the Payment Date,
or as soon as the Company determines is administratively feasible (but not more
than 90 days) thereafter.

I understand that this election is irrevocable, but that the Terms and
Conditions provide for an automatic single installment and subsequent deferral
elections in certain circumstances.

--------------------------------------------------------------------------------




YEAR 2000 UNIONBANCAL CORPORATION
MANAGEMENT STOCK PLAN

2008 PERFORMANCE SHARE PLAN
STOCK UNIT DEFERRAL ELECTION


I understand that there is no guarantee of income tax deferral under this
Deferral Election. I also understand that it is my responsibility to seek
appropriate tax advice as to the income tax consequences of my participation in
the Management Stock Plan and this Deferral Election, including the effect of
Section 409A of the Internal Revenue Code, and to make arrangements to pay
Social Security, Medicare and SDI taxes that may be due at time of deferral.


Executed on
 
 
, 2007, at
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Participant's Signature    


--------------------------------------------------------------------------------

Participant's Printed Name
 
 
o I do not elect to defer.
 
 
UNIONBANCAL CORPORATION
 
 
By:
 
 
   

--------------------------------------------------------------------------------

   
Name:
 
 
Title:
 
 

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.15



YEAR 2000 UNIONBANCAL CORPORATION MANAGEMENT STOCK PLAN 2008 PERFORMANCE SHARE
PLAN STOCK UNIT DEFERRAL ELECTIONS TERMS AND CONDITIONS
YEAR 2000 UNIONBANCAL CORPORATION MANAGEMENT STOCK PLAN 2008 PERFORMANCE SHARE
PLAN STOCK UNIT DEFERRAL ELECTION
YEAR 2000 UNIONBANCAL CORPORATION MANAGEMENT STOCK PLAN 2008 PERFORMANCE SHARE
PLAN STOCK UNIT DEFERRAL ELECTION
